DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18, 21-22 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a laser-charged particles interaction module that further includes a laser source to generate a first laser beam; a beam splitter configured to split the first laser beam into a second laser beam and a third laser beam; and a mirror configured to reflect the third laser beam such that the third laser beam is redirected to intersect with the second laser beam to form a laser interference pattern at a path of the charged particles and wherein the laser interference pattern modulates the charged particles in a micron-zone mode for processing the wafer using the modulated charged particles”.

Regarding claim 14, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the laser e-beam interaction module includes a laser source to generate a first laser beam; a beam splitter configured to split the first laser beam into a second laser beam and a third laser beam; a mirror configured to reflect the third laser beam such that the third laser beam is redirected to intersect with the second laser beam at a path of the e-beam and an optical delay unit configured in a path of the third laser beam to increase an optical path of the third laser beam such that the second and third laser beams are intersected to form an interference pattern to modulate the e-beam”.
Regarding claim 21, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a laser-charged particles interaction module that further includes a laser source to generate a first laser beam; a beam splitter configured to split the first laser beam into a second laser beam and a third laser beam; a mirror configured to reflect the third laser beam such that the third laser beam is redirected to intersect with the second laser beam to form a laser interference pattern at a path of the charged particles; and a laser interaction unit and an electromagnetic-field interaction unit configured in series on a path of the charge particles such that the charged particles are sequentially modulated by the laser interaction unit and the electromagnetic-field interaction unit, wherein the laser interference pattern modulates the charged particles in a micron-zone mode to process the semiconductor wafer using the modulated charged particles”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/Primary Examiner, Art Unit 2895